                Case 18-12491-CSS              Doc 2098         Filed 09/30/20        Page 1 of 9




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al.,1                             :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Andrew G. Vignali, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On September 16, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit A; and by email on the Agenda Notice Parties Service List
attached ehereto as Exhibit B:

         •   Amended Notice of Agenda of Matters Scheduled for Telephonic and Zoom Hearing on
             September 17, 2020 at 12:00 p.m. (ET) [Docket No. 2069]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900,
San Francisco, CA 94111.
            Case 18-12491-CSS       Doc 2098     Filed 09/30/20   Page 2 of 9




Dated: September 30, 2020
                                                         /s/ Andrew G. Vignali
                                                         Andrew G. Vignali
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on September 30, 2020, by Andrew G. Vignali,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                             2
                                                                                 SRF 46205
Case 18-12491-CSS   Doc 2098   Filed 09/30/20   Page 3 of 9




                       Exhibit A
                                                                                Case 18-12491-CSS                            Doc 2098                     Filed 09/30/20   Page 4 of 9
                                                                                                                                           Exhibit A
                                                                                                                                      Core/2002 Service List
                                                                                                                                     Served as set forth below


                     DESCRIPTION                                             NAME                                                                ADDRESS                          FAX                     EMAIL                  METHOD OF SERVICE
                                                                                                                                                                                         andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                           Arent Fox LLP                                                                                                                      beth.brownstein@arentfox.com        Email
Counsel to Medline Industries, Inc.                   Arent Fox LLP                                                                                                                      robert.hirsh@arentfox.com           Email
Counsel to Southland Management Group, Inc.           Ascher & Associates, P.C.                                                                                                          ralphascher@aol.com                 Email
Counsel for Dell Financial Services, LLC              Austria Legal, LLC                                                                                                                 maustria@austriallc.com             Email
                                                      Bankruptcy Administration - Wells Fargo         Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC Vendor Financial Services, LLC fka GE           1738 Bass Road
fka GE Capital Information Technology Solutions       Capital Information                             Macon GA 31210                                                                                                         Overnight Mail
                                                      Bankruptcy Administration - Wells Fargo         Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC Vendor Financial Services, LLC fka GE           P.O. Box 13708
fka GE Capital Information Technology Solutions       Capital Information                             Macon GA 31208-3708                                                                                                    Overnight Mail
                                                                                                                                                                                         david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation                  Barnes & Thornburg LLP                                                                                                         kevin.collins@btlaw.com             Email
Counsel to Doctors Infection Control Services,
Inc.                                                      Barness & Barness LLP                                                                                                          Daniel@BarnessLaw.com               Email
                                                                                                                                                                                         jalberto@bayardlaw.com
                                                                                                                                                                                         efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                          Bayard, P.A.                                                                                                                   gflasser@bayardlaw.com              Email
                                                                                                                                                                                         jhoover@beneschlaw.com
Counsel to Alamo Mobile X-Ray & EKG Services, Inc. Benesch, Friedlander, Coplan & Aronoff LLP                                                                                            kcapuzzi@beneschlaw.com             Email
Counsel to Creditor, Beckman Coulter Inc.             Bernstein-Burkley, P.C.                                                                                                            lmartin@bernsteinlaw.com            Email
Counsel to Bio-Medical Applications of Louisiana, LLC
d/b/a Shreveport Regional Dialysis Center a/k/a BMA
Northwest Louisiana                                   Bielli & Klauder, LLC                                                                                                              dklauder@bk-legal.com               Email
                                                                                                                                                                                         kottaviano@blankrome.com
Counsel for CVP Loan                                 Blank Rome LLP                                                                                                                      ptinkham@blankrome.com              Email
Counsel for CVP Loan                                 Blank Rome LLP                                                                                                                      guilfoyle@blankrome.com             Email
Counsel for Symphony Diagnostic Services No. 1 d/b/a
Mobilex                                              Bovarnick and Associates, LLC                                                                                                       RBovarnick@rbovarnick.com           Email

Counsel to Our Lady of the Lake Hospital, Inc.            Breazeale, Sachse & Wilson, LLP                                                                                                joseph.titone@bswllp.com            Email
Interested Party (Case No. 18-12492)                      Buchalter, A Professional Corporation                                                                                          pwebster@buchalter.com              Email
Counsel to Nautilus Insurance Company                     Buchanan Ingersoll & Rooney PC                                                                                                 mary.caloway@bipc.com               Email
Counsel for National Health Investors, Inc.               Burr & Forman LLP                                                                                                              jfalgowski@burr.com                 Email
Counsel for National Health Investors, Inc.               Burr & Forman LLP                                                                                                              pwarfield@burr.com                  Email
Counsel to California Dept. of Health Care Services       California Office of the Attorney General                                                                                      kenneth.wanh@doj.ca.gov             Email
Top 30 Largest Unsecured Creditors                        Cardinal Health Pharma                                                                                                         Tyronza.Walton@cardinalhealth.com   Email
Counsel to Efficient Management Resource Systems,                                                                                                                                        acornelius@costell-law.com
Inc..                                                     Costell & Cornelius Law Corp                                                                                                   ssaad@costell-law.com               Email
Counsel to Ally Bank                                      Cross & Simon, LLC                                                                                                             jgrey@crosslaw.com                  Email
Counsel to Select Medical Corporation                     DECHERT LLP                                                                                                                    brian.greer@dechert.com             Email
                                                                                                                                                                                         stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                     DECHERT LLP                                                                                                                    jonathan.stott@dechert.com          Email

Delaware Attorney General                                 Delaware Attorney General                                                                                                      attorney.general@state.de.us        Email
Delaware Division of Revenue                              Delaware Division of Revenue                                                                                                   fasnotify@state.de.us               Email
Delaware Secretary of State                               Delaware Secretary of State                                                                                                    dosdoc_ftax@state.de.us             Email
Delaware State Treasury                                   Delaware State Treasury                                                                                                        statetreasurer@state.de.us          Email
                                                                                                                                                                                         stuart.brown@dlapiper.com
Counsel to Debtors                                        DLA Piper LLP (US)                                                                                                             kaitlin.edelman@dlapiper.com        Email
Counsel to Oracle America, Inc.                           Doshi Legal Group, P.C.                                                                                                        amish@doshilegal.com                Email
Counsel to PMA Insurance Group                            Earp Cohn P.C.                                                                                                                 aetish@earpcohn.com                 Email
                                                                                                                                                                                         cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                    Eckert Seamans Cherin & Mellott, LLC                                                                                           smorrissey@eckertseamans.com        Email




            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CSS)                                                                                                         Page 1 of 4
                                                                                 Case 18-12491-CSS                           Doc 2098                   Filed 09/30/20   Page 5 of 9
                                                                                                                                          Exhibit A
                                                                                                                                   Core/2002 Service List
                                                                                                                                  Served as set forth below


                      DESCRIPTION                                             NAME                                                             ADDRESS                           FAX                         EMAIL                      METHOD OF SERVICE
                                                                                                                                                                                            tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                     Eckert Seamans Cherin & Mellott, LLC                                                                                             boneill@eckertseamans.com               Email
                                                                                                       ATTN: WILLIAM PALLEY
                                                           Efficient Management Resource Systems,      19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                         Inc.                                        CHATSWORTH CA 91311                                                                                                          Overnight Mail
                                                                                                       Attn: Bankruptcy Department
                                                                                                       1650 Arch Street
Environmental Protection Agency - Region 3                 Environmental Protection Agency             Philadelphia PA 19103-2029                                            215-814-5103                                           Facsimile and Overnight Mail

Top 30 Largest Unsecured Creditors                         Freedom Medical, Inc.                                                                                                            ewenzel@freedommedical.com              Email
                                                                                                                                                                                            andrew.hinkelman@fticonsulting.com
                                                                                                                                                                                            jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                            FTI Consulting                                                                                                                   christopher.goff@fticonsulting.com      Email
Counsel to Efficient Management Resource Systems,
Inc..                                                      Garner Health Law Corporation                                                                                                    craig@garnerhealth.com                  Email
                                                                                                                                                                                            srand-lewis@randandrand-lewisplcs.com
Counsel to Viola Ovchar                               Gary Rand & Suzanne E. Rand-Lewis PLCS                                                                                                grand@randandrand-lewisplcs.com         Email
Counsel to Melanie L. Cyganowksi, Patient Care
Ombudsman                                             Gibbons P.C.                                                                                                                          nsongonuga@gibbonslaw.com               Email
Counsel to Bio-Medical Applications of Louisiana, LLC
d/b/a Shreveport Regional Dialysis Center a/k/a BMA                                                                                                                                         ahalperin@halperinlaw.net
Northwest Louisiana                                   Halperin Battaglia Benzija, LLP                                                                                                       dcohen@halperinlaw.net                  Email
                                                      Heb Ababa, Ronaldoe Gutierrez, and
Top 30 Largest Unsecured Creditors                    Yolanda Penney                                                                                                                        jantonelli@antonellilaw.com             Email
Counsel to Healthcare Finance Partners, Corp.         Hogan♦McDaniel                                                                                                                        dkhogan@dkhogan.com                     Email

Counsel to IBM Credit LLC                                  IBM Credit LLC                                                                                                                   cgoulart@br.ibm.com                     Email
                                                                                                       Attn: Paul Wearing
                                                                                                       Special Handling Group
                                                                                                       7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18-12499)              IBM Credit LLC                              Smyrna GA 30082                                                                                                              Overnight Mail
IRS Insolvency Section                                     Internal Revenue Service                                                                                          855‐235‐6787                                           Facsimile
                                                                                                       Centralized Insolvency Operation
                                                                                                       P.O. Box 7346
IRS Insolvency Section                                     Internal Revenue Service                    Philadelphia PA 19101-7346                                            267-941-1015                                           Facsimile and Overnight Mail
Counsel to VFI KR SPE I, LLC and Varilease Finance,
Inc.                                                       Jaffe Raitt Heuer & Weiss, P.C.                                                                                                  jwelford@jaffelaw.com                   Email
Counsel to Rouge General Medical Center                    Kantrow Spaht Weaver and Blitzer (APLC)                                                                                          david@kswb.com                          Email
Counsel to City National Bank of Florida                   Klehr Harrison Harvey Branzburg LLP                                                                                              dpacitti@klehr.com                      Email
Counsel to City National Bank of Florida                   Klehr Harrison Harvey Branzburg LLP                                                                                              mbranzburg@klehr.com                    Email
Counsel to Creditor Harbor Pointe Air Conditioning &
Control Systems, Inc.                                      Law Office of Mitchell B. Hannah                                                                                                 hallie@hannahlaw.com                    Email
Counsel to Coastline Anesthesia and Pain Medical
Group                                                      Law Offices of Guy R. Bayley                                                                                                     bayleyco@me.com                         Email
Counsel to AGF Investment Fund 5, LLC                      Levene, Neale, Bender, Yoo & Brill L.L.P.                                                                                        GEK@lnbyb.com                           Email
Counsel to Dallas County                                   Linebarger Goggan Blair & Sampson, LLP                                                                                           dallas.bankruptcy@publicans.com         Email
Counsel to Harris County                                   Linebarger Goggan Blair & Sampson, LLP                                                                                           houston_bankruptcy@publicans.com        Email
Counsel for Aetna Health Inc. and certain affiliated                                                                                                                                        mrifino@mccarter.com
entities                                                   McCarter & English, LLP                                                                                                          kbuck@mccarter.com                      Email
Proposed Special Counsel for the Silver Lake Debtors                                                                                                                                        wsmith@mwe.com
in Connection with the Sale of the Silver Lake Medical                                                                                                                                      jkapp@mwe.com
Center                                                     McDermott Will & Emery LLP                                                                                                       mpreusker@mwe.com                       Email

Counsel to agent for prepetition credit facility           McGuireWoods LLP                                                                                                                 agambill@mcguirewoods.com               Email




             In re: Promise Healthcare Group LLC, et al.
             Case No. 18-12491 (CSS)                                                                                                      Page 2 of 4
                                                                                Case 18-12491-CSS                          Doc 2098                  Filed 09/30/20   Page 6 of 9
                                                                                                                                      Exhibit A
                                                                                                                                 Core/2002 Service List
                                                                                                                                Served as set forth below


                     DESCRIPTION                                             NAME                                                           ADDRESS                           FAX                        EMAIL                 METHOD OF SERVICE
                                                                                                                                                                                         bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association         McGuirewoods LLP                                                                                                               ashipley@mcquirewoods.com         Email
                                                                                                      Attn: Sheryl L. Moreau
                                                                                                      Bankruptcy Unit
                                                                                                      P.O. Box 475
Counsel to Department of Revenue                          Missouri Department of Revenue              Jefferson City MO 65105-0475                                                                                         Overnight Mail
Counsel to AGF Investment Fund 5, LLC                     Morris James LLP                                                                                                               bfallon@morrisjames.com           Email
                                                                                                                                                                                         aremming@mnat.com
Counsel for Concordia Bank & Trust Company                Morris, Nichols, Arsht & Tunnell LLP                                                                                           jbarsalona@mnat.com               Email
                                                          Morrison Management Resources Systems,
Top 30 Largest Unsecured Creditors                        Inc.                                                                                                            251-461-3193                                     Facsimile
Counsel to DaVita, Inc.                                   Moye White LLP                                                                                                                 tim.swanson@moyewhite.com         Email

United States Trustee District of Delaware                Office of the United States Trustee                                                                                            benjamin.a.hackman@usdoj.gov      Email
                                                                                                                                                                                         jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                                                                                                           ryan@otterbourg.com
Ombudsman                                                 Otterbourg P.C.                                                                                                                mmaizel@otterbourg.com            Email
                                                                                                                                                                                         jpomerantz@pszjlaw.com
Counsel to the Official Committee of Unsecured                                                                                                                                           bsandler@pszjlaw.com
Creditors                                                 Pachulski Stang Ziehl & Jones LLP                                                                                              crobinson@pszjlaw.com             Email
City of Wichita Falls, Wichita Falls Independent School   Perdue, Brandon, Fielder, Collins & Mott,
District and Wichita County                               L.L.P.                                                                                                                         jbaer@pbfcm.com                   Email
Counsel to KND Real Estate 40, L.L.C.                     Polsinelli PC                                                                                                                  jeremy.johnson@polsinelli.com     Email

Counsel to KND Real Estate 40, L.L.C.                     Polsinelli PC                                                                                                                  bdolphin@polsinelli.com           Email
                                                                                                                                                                                         jryan@potteranderson.com
Counsel to LADMC, LLC                                     Potter Anderson & Corroon LLP                                                                                                  rmcneill@potteranderson.com       Email
Counsel to Pacific Hospital Management, Inc., a
California Corporation, dba Promise Hospital of San
Diego, California                                         Randick O'Dea & Tooliatos, LLP                                                                                                 pvermont@randicklaw.com           Email
                                                                                                                                                                                         knight@rlf.com
                                                                                                                                                                                         steele@rlf.com
Counsel to Wells Fargo Bank, National Association    Richards, Layton & Finger, P.A.                                                                                                     queroli@rlf.com                   Email
Counsel to AmeriHealth Caritas Louisiana, Inc.       Saul Ewing Arnstein & Lehr LLP                                                                                                      luke.murley@saul.com              Email
Counsel to the SWC Landlords                         Schulte Roth & Zabel LLP                                                                                                            rose.cherson@srz.com              Email
Securities and Exchange Commission - Headquarters    Securities & Exchange Commission                                                                                                    secbankruptcy@sec.gov             Email
                                                     Securities & Exchange Commission - NY                                                                                               bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office Office                                                                                                                              nyrobankruptcy@sec.gov            Email
                                                     Securities & Exchange Commission -
Securities and Exchange Commission - Regional Office Philadelphia Office                                                                                                                 secbankruptcy@sec.gov             Email
Counsel to Spectrum a/k/a Charter Communications,
Inc                                                  Sheppard Mullin Richter & Hampton LLP                                                                                               etillinghast@sheppardmullin.com   Email
                                                                                                                                                                                         asherman@sillscummis.com
Counsel to the Official Committee of Unsecured                                                                                                                                           bmankovetskiy@sillscummis.com
Creditors                                            Sills Cummis & Gross P.C.                                                                                                           rbrennan@sillscummis.com          Email
Counsel for Symphony Diagnostic Services No. 1 d/b/a
Mobilex                                              Skadden, Arps, Slate, Meagher & Flom LLP                                                                                            steven.walsh@skadden.com          Email
Counsel to Webb Shade Memorial Fund                  Stern & Eisenberg Mid-Atlantic, PC                                                                                                  lhatfield@sterneisenberg.com      Email
                                                                                                                                                                                         jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.                Stevens & Lee, P.C.                                                                                                            ebc@stevenslee.com                Email
Counsel to Healthcare Services Group, Inc.                Stevens & Lee, P.C.                                                                                                            rl@stevenslee.com                 Email
Admitted Pro Hac Vice as Counsel for                                                                                                                                                     dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek                Stewart Robbins & Brown LLC                                                                                                    bbrown@stewartrobbins.com         Email




            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CSS)                                                                                                    Page 3 of 4
                                                                                Case 18-12491-CSS                          Doc 2098                   Filed 09/30/20   Page 7 of 9
                                                                                                                                       Exhibit A
                                                                                                                                  Core/2002 Service List
                                                                                                                                 Served as set forth below


                      DESCRIPTION                                            NAME                                                            ADDRESS                           FAX                         EMAIL                 METHOD OF SERVICE
                                                                                                                                                                                          streusand@slollp.com
Counsel for Dell Financial Services, LLC                   Streusand, Landon, Ozburn & Lemmon, LLP                                                                                        nguyen@slollp.com                  Email
Top 30 Largest Unsecured Creditors                         Surgical Program Development                                                                                    310-861-5001                                      Facsimile
Counsel to the Texas Health and Human Services
Commission                                                 Texas Attorney General’s Office                                                                                                casey.roy@oag.texas.gov            Email
                                                                                                                                                                                          sherri.simpson@oag.texas.gov
Counsel for the Texas Comptroller of Public Accounts Texas Attorney General's Office                                                                                                      christopher.murphy@oag.texas.gov   Email
                                                                                                                                                                                          leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                        The Rosner Law Group LLC                                                                                                       gibson@teamrosner.com              Email
Counsel for The San Diego County Treasurer-Tax
Collector of California                                    Treasurer-Tax Collector                                                                                         619-685-2589                                      Facsimile
                                                                                                     Attn: General Counsel
                                                                                                     950 Pennsylvania Avenue, NW
United States Department of Justice                        U.S. Department of Justice                Washington DC 20530-0001                                                                                                Overnight Mail

Counsel to the United States                               U.S. Department of Justice                                                                                                     seth.shapiro@usdoj.gov             Email

US Counsel to the District of Delaware                     US Attorney for Delaware                                                                                                       usade.ecfbankruptcy@usdoj.gov      Email
Counsel to LADMC, LLC                                      Valensi Rose, PLC                                                                                               310-277-1706                                      Facsimile
                                                                                                                                                                                          david.lemke@wallerlaw.com
Counsel to Ally Bank                                       Waller Lansden Dortch & Davis, LLP                                                                                             melissa.jones@wallerlaw.com        Email
                                                                                                                                                                                          john.tishler@wallerlaw.com
                                                                                                                                                                                          katie.stenberg@wallerlaw.com
                                                                                                                                                                                          blake.roth@wallerlaw.com
Counsel to Debtors                                         Waller Lansden Dortch & Davis, LLP                                                                                             Tyler.Layne@wallerlaw.com          Email
                                                                                                     Attn: Specialty Finance Loan Portfolio Manager
                                                                                                     2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                     Wells Fargo Bank, National Association    Santa Monica CA 90404                                                                                                   Overnight Mail

Counsel to Concordia Bank & Trust Company                  Wheelis & Rozanski, APLC                                                                                                       steve@wheelis-rozanski.com         Email

Counsel to the SWC Landlords                               Whiteford, Taylor & Preston LLC                                                                                                csamis@wtplaw.com                  Email
Counsel to William A. Catlett, L.L.C.                      William A. Catlett, L.L.C.                                                                                                     william@catlett.biz                Email
                                                                                                     ATTN: PETE HARTLEY
                                                           Wound Care Management, LLC D/B/A          16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                         Medcentris                                HAMMOND LA 70403                                                                                                        Overnight Mail
                                                                                                                                                                                          bankfilings@ycst.com
                                                                                                                                                                                          rbrady@ycst.com
Counsel to Select Medical Corporation                      Young Conaway Stargatt & Taylor, LLP                                                                                           sgreecher@ycst.com                 Email




             In re: Promise Healthcare Group LLC, et al.
             Case No. 18-12491 (CSS)                                                                                                    Page 4 of 4
Case 18-12491-CSS   Doc 2098   Filed 09/30/20   Page 8 of 9




                       Exhibit B
                                          Case 18-12491-CSS     Doc 2098       Filed 09/30/20    Page 9 of 9

                                                                    Exhibit B
                                                        Agenda Notice Parties Service List
                                                                Served by email

                                              NAME                    NOTICE NAME                        EMAIL
                        ASHBY & GEDDES, P.A.                  Attn: William P. Bowden           wbowden@ashbygeddes.com
                        ORRICK, HERRINGTON & SUTCLIFFE LLP    Attn: Evan C. Hollander           echollander@orrick.com
                        ORRICK, HERRINGTON & SUTCLIFFE LLP    Attn: Debbie L. Felder            dfelder@orrick.com
                        LOUISIANA DEPARTMENT OF REVENUE       Attn: Florence Bonaccorso-Saenz   Florence.Saenz@la.gov
                        U.S. Department of Justice            Attn: Ward W. Benson              ward.w.benson@usdoj.gov




In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CSS)                                              Page 1 of 1
